Case: 16-30349      Document: 00513906237         Page: 1    Date Filed: 03/10/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                       United States Court of Appeals

                                      No. 16-30349
                                                                                Fifth Circuit

                                                                              FILED
                                                                         March 10, 2017

UNITED STATES OF AMERICA,                                                Lyle W. Cayce
                                                                              Clerk
              Plaintiff - Appellee

v.

ROBERTO BERMUDEZ-FLORES,

              Defendant - Appellant



                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:15-CR-221-1


Before BARKSDALE, GRAVES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Finding the Government breached its plea agreement with the
defendant, we VACATE his conviction and sentence and REMAND this case
for reassignment to a different judge. 1 Because defense counsel represents
that the defendant may be released as early as next month, we direct the
district court to resolve this case expeditiously.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1 We remand for proceedings before a different judge not because of any “impartiality
of the . . . judge who heard this case,” but because our precedent commands this result.
United States v. Self, 596 F.3d 245, 250 (5th Cir. 2010) (citation omitted).